In an action to recover damages for personal injuries, etc., sustained in an automobile accident, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Martin, J.), dated July 23, 1985, which granted the motion of the defendant Central Hudson Gas and Electric Corporation for summary judgment and dismissed plaintiffs’ complaint and any cross claims of the codefendants insofar as they are asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiffs were injured when a car driven by the defendant Joseph C. Geer veered across the road into the path of their car. The defendant Central Hudson Gas and Electric Corporation (hereinafter Central Hudson) is the joint owner of a utility pole located near the accident site. Neither car hit the pole during the accident. Central Hudson moved for summary judgment on the ground that the pole was not a proximate cause of the accident.
The evidence presented by Central Hudson demonstrated that it was entitled to judgment in its favor as a matter of law. We agree with Special Term that the plaintiffs failed to *588meet their burden of presenting evidentiary proof to support the theory that the accident was caused in part by the location of the pole or its light (see, GTF Mktg. v Colonial Aluminum Sales, 66 NY2d 965; Zuckerman v City of New York, 49 NY2d 557). Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.